Exhibit 10.33

Option Grant Agreement

SURGICAL CARE AFFILIATES, INC.

2013 OMNIBUS LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

TIME-BASED OPTIONS

This Non-Qualified Stock Option Agreement (this “Option Agreement”) is entered
into as of [—] (the “Grant Date”), by and between Surgical Care Affiliates,
Inc., a Delaware corporation (the “Company”) and [—] (the “Participant”).

Pursuant to the Surgical Care Affiliates, Inc. 2013 Omnibus Long-Term Incentive
Plan, as amended (the “Plan”), the Board of Directors of the Company (or its
Compensation Committee or a designee thereof) has determined that the
Participant shall be granted an Incentive Award in the form of an Option upon
the terms and subject to the conditions hereinafter contained. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Plan.

1. Number and Price of Shares. The Company hereby grants to the Participant an
Option to purchase [—] shares of the Company’s Common Stock (the “Option
Shares”) at a price of $[—] per share (the “Option Price”).

2. Vesting. Subject to the provisions of Section 4 hereof and to the
Participant’s continued Employment with the Company through each applicable
vesting date, the Option shall vest and become exercisable in accordance with
the following schedule:

(a) twenty-five percent (25%) of the Option shall vest and become exercisable on
the first anniversary of the Grant Date;

(b) twenty-five percent (25%) of the Option shall vest and become exercisable on
the second anniversary of the Grant Date;

(c) twenty-five percent (25%) of the Option shall vest and become exercisable on
the third anniversary of the Grant Date; and

(d) twenty-five percent (25%) of the Option shall vest and become exercisable on
the fourth anniversary of the Grant Date.

3. Method of Exercise. The Option, or any part thereof, shall be exercised by
written notice from the Participant to the Secretary of the Company specifying
the number of Option Shares to be purchased (which must be a whole number of
shares) and accompanied by payment in full of the Option Price for the shares
being purchased. Such payment may be made in (i) cash; (ii) shares of Common
Stock (that the Participant has owned for at least one (1) year) having a Fair
Market Value equal to such Option Price; (iii) a combination of cash and shares
provided that such shares have been held by the Participant for at least one
(1) year prior to such exercise; or (iv) a “cashless exercise” procedure (in the
sole discretion of the Committee) involving a broker; provided, however, that
such method and time for payment shall be permitted by and be



--------------------------------------------------------------------------------

Option Grant Agreement

 

in compliance with applicable law. Each Option shall be exercisable in whole or
in part, unless the aggregate Option Price of the Option then exercisable is
less than $1,000, in which case the Participant shall only be entitled to
exercise all such exercisable Options. No shares shall be issued until full
payment therefor has been received by the Company and the provisions of
Section 8 hereof shall have been complied with, and the Participant shall have
no rights as a stockholder of the Company in respect of such shares until the
date of the issuance by the Company of the shares in uncertificated form by book
entry on the Company’s books and records.

4. Term of Option.

(a) The Option shall be exercisable, in accordance with the provisions of
Sections 2 and 3 hereof, through the tenth anniversary of the Grant Date, unless
terminated earlier as provided herein. In the event the Participant’s Employment
is terminated for any reason, the unvested portion of the Option shall
immediately be forfeited for no consideration as of the date of such
termination.

(b) In the event the Participant’s Employment is terminated by reason of the
Participant’s death or disability, the Option may, to the extent otherwise
vested and exercisable pursuant to Section 2 above on the date of such
termination, be exercised by the Participant or the Participant’s estate, as
applicable, at any time within one (1) year period following such date of
termination, but in any event no later than the tenth anniversary of the Grant
Date. The Option shall, to the extent not theretofore exercised or terminated,
terminate upon the expiration of such one (1) year (or shorter) period.

(c) In the event that the Company terminates the Participant’s Employment
without Cause, the Option may, to the extent otherwise vested and exercisable
pursuant to Section 2 above on the date of such termination, be exercised by the
Participant at any time within the ninety (90) day period following such date of
termination, but in any event no later than the tenth anniversary of the Grant
Date. The Option shall, to the extent not theretofore exercised or terminated,
terminate upon the expiration of such ninety (90) day (or shorter) period. For
purposes of this Option Agreement, “Cause” shall mean, unless otherwise provided
in an employment agreement in effect immediately prior to such termination,
(i) a failure of the Participant to reasonably and substantially perform his or
her duties to the Company or any of its Subsidiaries (other than as a result of
physical or mental illness or injury); (ii) the Participant’s willful misconduct
or gross negligence; (iii) a breach by the Participant of the Participant’s
fiduciary duty or duty of loyalty to the Company or its Affiliates; (iv) the
commission by the Participant of any felony or other serious crime; or (v) a
breach by the Participant of the terms of any agreement with the Company or any
Subsidiary or any Company policies.

5. Effect of Certain Changes. In the event the Participant’s Employment is
terminated without Cause within the two (2) year period following the
consummation of a Change in Control, any then-outstanding unvested portion of
the Option shall immediately vest in full as of the date of such termination.

6. Non-Transferability. The Option and the Participant’s rights hereunder shall
not be transferable other than by will or the law of descent and distribution,
and during the lifetime of the Participant the Option may be exercised only by
the Participant or by the Participant’s guardian or legal representative.



--------------------------------------------------------------------------------

Option Grant Agreement

 

7. No Guarantee of Employment. Nothing set forth herein shall (i) confer upon
the Participant any right of continued employment or service for any period by
the Company or any of its Affiliates, (ii) entitle the Participant to
remuneration or benefits not set forth in the Plan, or (iii) interfere with or
limit in any way the right of the Company or any such Affiliate to terminate the
Participant’s Employment.

8. Taxes. The Participant shall pay to the Company promptly upon request, and in
any event at the time the Participant recognizes taxable income in respect of
the Option, an amount equal to the taxes the Company determines it is required
to withhold under applicable tax laws with respect to the exercise of such
Option. Such payment shall be made in the form of cash, shares of Common Stock
already owned or otherwise issuable upon the exercise of Options, or in a
combination of such methods, subject to the terms of the Plan.

9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Option Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

10. Governing Law. This Option Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of law principles.

11. Notices. Any notice required or permitted under this Option Agreement shall
be in writing and deemed given when (i) delivered personally, (ii) mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, or (iii) delivered by overnight courier service. Such notices shall be
sent to the Participant at the last address specified in the Company’s records
(or such other address as the Participant may designate in writing to the
Company), or to the Company at the following address (or such other address as
the Company may designate in writing to the Participant):

Surgical Care Affiliates, Inc.

3000 Riverchase Galleria, Suite 500

Birmingham, AL 35244

Attn: General Counsel

12. Incorporation of Plan. A copy of the Plan is attached hereto and
incorporated herein by reference and made a part of this Option Agreement. This
Option Agreement and the Option shall be subject to the terms of the Plan, as it
may be amended from time to time, provided that such amendment of the Plan is
made in accordance with Section 16 of the Plan.

13. Clawback Policies. Notwithstanding anything in the Plan to the contrary, the
Company will be entitled, to the extent permitted or required by applicable law,
Company policy and/or the requirements of an exchange on which the Company’s
shares are listed for trading, in each case, as in effect from time to time, to
recoup compensation of whatever kind paid by the Company or any of its
affiliates at any time to a Participant under the Plan and the Participant, by
accepting this award of an Option pursuant to the Plan and this Agreement,
agrees to comply with any Company request or demand for such recoupment.



--------------------------------------------------------------------------------

Option Grant Agreement

 

14. Counterparts. This Option Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.



--------------------------------------------------------------------------------

Option Grant Agreement

 

SURGICAL CARE AFFILIATES, INC.     PARTICIPANT: By:  

 

   

 

  Name:     [Name]   Title:          

 

      Date